Citation Nr: 1709122	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-28 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea. 

2.  Entitlement to service connection for a cervical spine condition. 

3.  Entitlement to a compensable initial rating for a skin condition.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to August 1979 and from February 2003 to April 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi.  

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the proceeding has been associated with the claims file.  

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran's currently diagnosed cervical spine condition is attributable to his active service or any incident of service.

2.  The most probative evidence of record shows that the Veteran's skin condition is manifested by a sporadic and transient itching sensation that recedes after 10 or 15 minutes, affects less than five percent of the body, and requires only non-steroidal topical medication for treatment. 


CONCLUSION OF LAW

1. The criteria for service connection for a cervical spine condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 

2.  The criteria for a compensable initial evaluation for a skin condition have not been met.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The Veteran was provided with notice in May 2007 which was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service treatment records, both from VA and from private providers.  He was afforded thorough VA examinations in October 2010, February 2012 and December 2012.  The Veteran has submitted personal statements and was also afforded an opportunity to testify at a hearing before a decision review officer at the RO in February 2012 as well as before the undersigned VLJ in January 2017.  He has not identified any additionally available evidence for consideration. 

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in January 2017, the VLJ pursued a line of questioning directed to elicit the Veteran's contentions regarding his claims.  The undersigned asked questions regarding the Veteran's history of symptoms of the skin condition and cervical spine condition on appeal.  The VLJ informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran that might have been overlooked or may have substantiated the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claims, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  




Cervical Spine Condition

The Veteran asserts that his currently diagnosed cervical spine condition began in service following a motor vehicle accident.  In the alternative, he contends that his cervical spine condition manifested after his discharge but is nevertheless attributable to his service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Moreover, in the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

A review of the Veteran's service treatment records does not reveal any complaints, findings, treatment, or diagnoses relating to neck pain or a cervical spine disorder.  The Veteran has asserted that his neck was injured as the result of a motor vehicle accident that occurred while in service in September 2003, but the treatment records pertaining to that accident and his care subsequent therefrom do not show that he ever complained of or was treated for neck pain or any other symptoms related to a cervical spine disorder.  Specifically, following the motor vehicle accident he complained of low back pain ranging from the lower thoracic to the mid lumbar regions of the back.  In a September 2003 outpatient record, he was assessed as having "possible slight whiplash" of the low back as well as a muscle strain.  Subsequent treatment records show that the Veteran continued to complain of low back pain and was treated for such; however, at no point following the examination while he was still in service did the Veteran complain about neck pain.  On the March 2004 separation examination, the Veteran again complained of low back pain and did not mention any neck pain or any other symptoms related to a cervical spine condition. 

Post-service treatment records show that the Veteran complained of neck pain beginning in July 2004, some three months after his discharge from the military.  In the corresponding July 2004 outpatient record, the Veteran stated that he had been experiencing neck and low back pain for the past two to three months, with symptoms worsening following physical activity.  He did not report any numbness or tingling in the legs, nor did he endorse any symptoms of bowel or urinary conditions.  The impression was probable mild arthritis.  A radiographic examination showed a cervical spine that was within normal limits.  

Subsequent to the July 2004 neck pain complaint, the Veteran complained in September 2004 of experiencing a neck strain while attempting to load a car onto a trailer.  In November 2006, neck pain was listed as an active problem that was still attributed to the prior neck strain.  Thereafter, neck stiffness was listed as an active problem in February and August 2009 outpatient records. 

Treatment records from Hattiesburg Clinic show that the Veteran was evaluated for neck stiffness beginning in August 2009.  A September 2009 MRI showed multilevel cervical spondylitic changes but no cord compression or cord signal change evident and only mild foraminal stenosis.  A corresponding September 2009 X-ray showed multilevel degenerative changes.  The diagnosis was cervical herniated nucleus pulposus as well as cervical spondylosis.  During subsequent physical therapy that began in September 2009, the Veteran reported that his neck pain has persisted since 2004 or 2004.  In October 2009, he reported that the pain in his neck radiated down his bilateral shoulders but did not radiate into his arms.  
The Veteran was afforded a VA examination in February 2012 to evaluate the nature and etiology of his cervical spine condition.  He reported that he had a motor vehicle accident in February 1987 while he was not on duty, and that he had another neck injury as the result of the September 2003 motor vehicle accident.  Thereafter, the Veteran stated that he was diagnosed with osteoarthritis of the neck in December 2004.  His symptoms included neck fatigue, especially with prolonged driving, and left leg tingling.  After a physical examination and a review of the claims file, the examiner confirmed the diagnosis of neck osteoarthritis, with an estimated onset period around 2007.  The examiner then opined that it was less likely than not that the cervical spine condition was incurred in service or was otherwise attributable to service.  In support thereof, the examiner noted the lack of any complaints relating to a cervical spine disorder, either in 1987 following the February 1987 motor vehicle accident that occurred while not on duty or in September 2003 following the in-service motor vehicle accident.  The examiner did acknowledge that the diagnosis of whiplash in September 2003 did suggest a neck injury, but found that it was technically correct to refer to a low back injury as stemming from whiplash.  Accordingly, as all of the evidence showed that the Veteran complained of low back pain associated with the September 2003 motor vehicle accident, the examiner found that it was far more likely that he experienced a low back injury and not a cervical spine injury as a result of the September 2003 in-service motor vehicle accident.  The examiner also stated that it was less likely that the Veteran's post-service development of arthritis was related to service, on the basis of the Veteran's age. 

During the January 2017 hearing, the Veteran asserted that he was assessed as having arthritis of the cervical spine during an examination of his lower back.  He related his symptoms of neck pain and stiffness to the motor vehicle accident he experienced in service, and stated that he had those symptoms in the days following the accident but that they were not recorded by medical professionals when he complained of the symptoms in service.  The Veteran also detailed a post-service injury to his head while working as an electrician.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a grant of service connection for a cervical spine condition.  As outlined above, the Veteran made no complaints of symptoms relating to a cervical spine condition at any point during service, to specifically include during the period subsequent to the September 2003 motor vehicle accident.  Even though the Veteran did make several complaints regarding his low back pain and received continuing treatment for such while in service, service treatment records do not show that the Veteran ever complained of neck pain when he had multiple opportunities to do so while he was being treated for his low back.  Although the Veteran now asserts that he began to experience neck pain while in service, there is no medical evidence to support the Veteran's assertion that he developed his cervical spine condition while in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Under these circumstances, the Board concludes that the preponderance of the evidence is against a finding that the Veteran had a cervical spine condition while in service.  Therefore, service connection for a cervical spine condition on a direct basis under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Post-service treatment records show that the Veteran reported neck pain and stiffness a few months following service in July 2004.  However, radiographic examinations at the time did not show any significant changes, and the Veteran was not formally diagnosed with a cervical spine condition until 2009.  Accordingly, presumptive service connection for chronic conditions that develop within one year of service under 38 C.F.R. § 3.303(b) is not warranted as the evidence does not show that the Veteran actually manifested his arthritis in the one year time period.  

The Veteran may still be entitled to service connection if all of the evidence establishes that the cervical spine condition is otherwise attributable to service.  38 C.F.R. § 3.303(d).  The Veteran is competent to report his symptoms of neck pain and stiffness and when those symptoms began to manifest.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran is competent enough through expertise or knowledge to conclude that those symptoms are indicative of a cervical spine condition that is the result of his service.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007). 
The Veteran's assertions must be considered in light of the opinion of the February 2012 VA examiner, who concluded that it was less likely than not that the Veteran's cervical spine condition was related to service and support that opinion with references to the Veteran's medical history and general medical knowledge regarding the development of arthritis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (a medical opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone).  The probative value of a medical opinion is based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  As the VA examiner reviewed the claims file and provided a thorough rationale, the Board finds that the February 2012 opinion is highly probative of the issue of whether the Veteran's cervical spine condition is attributable to service. 

In summation, the opinion of the February 2012 VA examiner is a more reliable indicator of whether the cervical spine condition was incurred in service or was otherwise attributable to service.  Thus, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's cervical spine condition is related to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a cervical spine condition under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim for a cervical spine condition in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine condition, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Skin Condition 

The Veteran was granted service connection for dermatitis in a November 2011 rating decision, rated as noncompensable and effective February 14, 2007.  He contends that he is entitled to a compensable initial rating for his dermatitis. 

The Veteran's skin condition has been rated as noncompensable under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016), which applies to dermatitis or eczema.  He filed a notice of disagreement following the assignment of the noncompensable rating, which is the issue currently on appeal before the Board.  Pursuant to Diagnostic Code 7806, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected by the skin disorder; also, no more than topical therapy must be required during the past year.  To warrant a 10 percent rating, at least 5 percent but less than 20 percent of the entire body or at least 5 percent but less than 20 percent of exposed areas are affected by the skin disorder; also, 10 percent can be granted if intermittent systemic therapy is required for a total duration of less than six weeks during the past year.  For a 30 percent rating, the evidence must show 20 to 40 percent of the whole body or 20 to 40 percent of exposed areas affected by the skin disorder; also, 30 percent can be granted if systemic therapy is required for a total duration of six week or more but not constantly during the past year.  Finally, a 60 percent rating is warranted if the evidence shows more than 40 percent of the whole body or 40 percent of exposed areas affected; 60 percent can also be granted for constant or near-constant systemic therapy required during the past year. 

Post-service treatment records from a Dr. G.C. dated in July 2005 indicate that the Veteran was assessed as having a skin lesion of the right hand.  A treatment record dated in November 2006 shows that the Veteran was then assessed as having a history of dry skin.  In a VA outpatient record dated in January 2007, the Veteran reported that his skin was very dry but only caused him discomfort following a shower.  Subsequent records reveal that the Veteran was prescribed Urea 10% lotion for his dry skin and that he would experience intense itching if he did not use the lotion following a shower.  

The Veteran was afforded a VA examination in October 2010 to evaluate the nature and severity of his skin condition.  He reported that he never saw a rash associated with the areas of his body that itched and instead described his skin condition as a "feeling that there were thousands of ants on his skin".  According to the Veteran this sensation would only occur after a shower or any time that he became particularly sweaty.  He was treating the condition with urea lotion as well as selenium sulfide 2.5% lotion, both prescribed by VA.  A physical examination revealed no evidence of any flaking of the skin or any dry skin.  The impression was tinea versicolor and dry skin. 

The Veteran was afforded another VA examination in December 2012 to again evaluate the nature and severity of his skin condition.  He reported that he experienced itching on various parts of his body but that he did not develop a rash, only "ashy" skin.  He treated his skin with a variety of prescription and non-prescription creams and lotions.  A physical examination did not show any scaling or flaking, but there was a 5 x 2 centimeter area on both lateral upper arms proximal to the elbows that was dry and ashy in appearance.  The examiner found that the exposed area affected was zero percent and the entire body surface affected was less than one percent.  The required medication was constant or near-constant topical medications.  The examiner concluded that the skin condition did not have any functional impact on the Veteran's ability to work. 

During the January 2017 hearing, the Veteran asserted that his entire body itches for 10 to 15 minutes after he gets out of the bath or out of the shower.  He stated that he had treated his condition for several years with a variety of topical medications but that nothing had given him full relief from his symptoms. 

Upon consideration of the evidence, the Board finds that the disability picture for the Veteran's skin condition does not warrant a compensable disability rating.  On both VA examinations the Veteran did not assert that the skin condition affected at least five percent of his body, and a physical examination did not reveal such a degree of impact either.  The Veteran has consistently maintained that his condition is a recurring sensation of severe itchiness associated with exposure to warm moisture which lasts for minutes at a time before receding.  Such a disability picture does not fulfill the requirements for a compensable rating pursuant to 38 C.F.R. § 7.118, Diagnostic Code 7806, nor does it fulfill the requirements for a compensable rating under any of the Diagnostic Codes applicable to skin conditions.  Furthermore, the evidence does not show that the Veteran requires any treatment other than non-steroidal topical medication, which also accords with the currently assigned noncompensable rating.  Accordingly, the Board finds that the preponderance of the evidence is against a compensable initial rating for the Veteran's diagnosed skin condition. 

Extraschedular Considerations

The Board considered whether the service-connected disabilities represent an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.") 

Here, the rating criteria for the skin condition reasonably describes the Veteran's disability level and symptomatology.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Veteran has not asserted, nor does the evidence suggest, that his service-connected skin condition renders him unable to secure or follow a substantially gainful occupation. Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Service connection for cervical neck condition is denied. 

A compensable disability rating for a skin condition is denied. 


REMAND

Before the Board makes a determination as to the obstructive sleep apnea claim on appeal, further development of the record is necessary.  Specifically, the Veteran is entitled to a VA examination in order to have a VA examiner provide an opinion as to the etiology of the obstructive sleep apnea. 

The Veteran has never been afforded a VA examination in order to evaluate the nature and etiology of his obstructive sleep apnea.  During the January 2017 hearing, he set forth several theories of why he believed that his obstructive sleep apnea is the result of his service, to include his exposure to significant dust while deployed in Iraq and the fact that his uvula came up into his mouth in November 2003 while he was in service.  He also asserted that he complained of his sleep issues to VA medical professionals in either 2004 or 2005 but that he was not provided with an examination at the time to evaluate his sleep issues.  After the hearing, the Veteran submitted statements from his wife and fellow servicemembers who attested to his having snored and exhibiting breathing problems while he was in service.  Taken together, the alternative theories of entitlement coupled with the lay evidence indicating that the Veteran has had symptoms of sleep apnea for years prior to being formally diagnosed with the condition in 2008 satisfies the low evidentiary threshold necessary to warrant entitlement to a VA medical examination.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.).  Therefore, the Veteran must be scheduled for a VA examination to evaluate the nature and severity of the obstructive sleep apnea. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to evaluate the nature and etiology of his obstructive sleep apnea.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed.

The examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that obstructive sleep apnea manifested in or is otherwise related to the Veteran's active service.  In providing such opinion, the examiner should consider, and discuss as necessary, the lay testimony that the Veteran exhibited symptoms of sleep apnea while serving in Iraq in 2003. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

2. After completing the above action, the AOJ must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


